Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered June 5, 2007 in a proceeding pursuant to CPLR article 78. The order denied the motion of Robert Brink-man and Christina Brinkman for permission to intervene.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Citizens Organized to Protect the Envt. v Planning Bd. of Town of Irondequoit (50 AD3d 1460 [2008]). Present—Scudder, P.J., Martoche, Centra, Fahey and Peradotto, JJ.